UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-2327



In Re: FREDERICK H. QUARLES,

                                                                 Debtor.
_________________________


FREDERICK H. QUARLES,

                                                 Plaintiff - Appellant,


HOLLACE H. QUARLES, J. BARRETT JONES, Esquire,

                                                             Plaintiffs,

          versus


W. ALAN SMITH, JR., Trustee,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-96-104-3, BK-94-1495-7-WA3, AP-96-3A)


Submitted:   October 8, 1998                 Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frederick H. Quarles, Appellant Pro Se. John Ernest Falcone, SMITH
& FALCONE, Lynchburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying his “Mo-

tion for Rehearing” in this bankruptcy action. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Quarles v. Smith, Nos. CA-96-104-3; BK-94-1495-7-WA3; AP-96-

3A (W.D. Va. Aug. 25, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2